Wells, J.
— By the Act of August 8, 1846, chap. 208, sec. 1, it is provided, that “any school district, by a vote of two thirds of the legal voters present, and voting, at a legal meeting called for that purpose, shall have power to borrow money for the purpose of erecting a school-house, and of purchasing land on which the same may stand.”
The note in suit was given by virtue of votes, passed at a meeting of the district, held on the 7th of June, 1847, to build a school house, raise and hire money, and appoint an agent to hire it. But there does not appear to have been any notice of the meeting given- to the inhabitants of the district. The meeting not having been legally called, the district could not be bound by its action, it was altogether inoperative and void. It is contended that there might be, and was, a subsequent ratt ification. But we do not perceive from the copies of the votes exhibited to us, that there was any reference - whatever, to the debt of the plaintiff at the subsequent meetings. The votes, at subsequent meetings, to raise money “ in part pay for schoolhouse built by Isaiah Taylor,” “and to choose a committee to pay and settle for building the school-house, &c, and to settle any debts which the district might owe,” would not imply that it was to be raised to pay the plaintiff nor that his demand was a debt against the district. What would be the effect of a vote, by which, it appeared, that money was raised for the purpose of paying the plaintiff; whether such vote would make the district liable for money, which had been delivered upon a supposed loan to an unauthorized agent, but had been appropriated by him to the payment of its lawful debts, it is unnecessary to determine, for there is no evidence to raise such inquiry.
If the money had of the plantiff was delivered to the per*242son, who built the school-house, that would not be a payment made by the district, which had not authorized the money to be borrowed. And if the district might, at a subsequent meeting legally called, raise money, and appoint an agent to hire it, who should receive that amount of money thus delivered, as the plaintiff’s, and the district would thereby incur a debt to the plaintiff, ho proceedings appear to have taken place, by which such obligation on the part of the district was created. The plaintiff must seek his remedy in some other manner than against the defendants.
That part of the testimony of Oliver Parsons, Jr., a witness for the plaintiff, elicited on cross examination, in relation to the record of the meeting of the 7th of June, and of a pri- or meeting, even if taken as legal evidence of the acts done at those meetings, as the plaintiff now claims should be, would be of no service to the plaintiff, for it does not appear from it, that there was any notice of either of those meetings. •But it was not admitted as competent evidence to prove the proceedings of the meetings, but to show some fraud in making the record. And in testifying in reference to the alleged fraud, he spoke of those meetings. Neither the admission, or rejection of this testimony could change the plaintiff’s case. He was not entitled to recover upon the testimony presented, and the nonsuit was properly ordered.

Exceptions overruled.